Citation Nr: 0728088	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for calluses of both 
feet (claimed as a bilateral foot condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to December 
1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which granted service 
connection for calluses of both feet (claimed as a bilateral 
foot condition) and assigned a 0 percent (non-compensable) 
evaluation effective August 26, 2003.  

The veteran testified at a May 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During a May 2007 Board hearing, the veteran indicated that 
he continued to receive treatment at the podiatry clinic at 
the VA Medical Center in Fayetteville.  The veteran and his 
representative indicated that they wished to have those 
records associated with the claims file.  The RO should 
obtain any outstanding VA medical records and associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

During the May 2007 Board hearing, the veteran indicated that 
he had issues with bones in his feet and reported that his 
toes were drawn up on them.  June 2005 VA x-rays of the right 
and left feet show mild bilateral hallux valgus deformity of 
the feet, minimal degenerative joint disease, bilateral 
calcaneal spurs, and a metallic foreign body on the left.  
The Board finds that a VA examination is necessary to 
determine if bilateral hallux valgus, degenerative joint 
disease, and bilateral calcaneal spurs are related to the 
veteran's service-connected calluses.  The Board finds that 
these issues are inextricably intertwined with the veteran's 
current appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991). After the development is complete, the RO should 
readjudicate the claim with consideration of all applicable 
schedular criteria.   

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
VA treatment records pertaining to the 
feet, to include identified treatment 
records from the podiatry clinic, and 
should associate them with the claims 
file.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a 
statement to that effect in the 
veteran's claims file.

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current 
severity of his service-connected 
bilateral foot disability, and to 
determine if bilateral hallux valgus, 
degenerative joint disease, or 
bilateral calcaneal spurs are related 
to the veteran's service-connected 
calluses.  The claims folder should be 
made available to the examiner for 
review prior to examination.  The 
examiner should state whether it is at 
least as likely as not that bilateral 
hallux valgus, degenerative joint 
disease, or bilateral calcaneal spurs 
are proximately due to, the result of, 
or aggravated by service-connected 
calluses of both feet.  

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence 
with consideration of all applicable 
schedular criteria.  If the benefits 
sought are not granted, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


 
